Exhibit-10.54
FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO REAL ESTATE SALES CONTRACT (this “Amendment”) is
made as of this 26th day of March, 2008 by and between Midwest Bank and Trust
Company, an Illinois banking corporation (“Seller”), and NMD Investments LLC, an
Illinois limited liability company (“Purchaser”).
W I T N E S S E T H
     WHEREAS, Seller and PGG LLC, an Illinois limited liability company
(“PGG”)entered into that certain Agreement of Purchase and Sale dated as of
March 10th, 2008 (the “Contract”), for the sale and purchase of certain real
estate commonly known as (1) 1601-21 North Milwaukee, Chicago, Illinois, which
is improved with a bank building and vacant lot (collectively, the “Milwaukee
Property”), and (2) 1611-1617 North Damen Avenue, Chicago, Illinois, which
consists of four (4) vacant lots (the “Damen Property”);
     WHEREAS, on March 25, 2008, the PGG assigned the Contract to Purchaser; and
     WHEREAS, the Purchaser and Seller have agreed to amend and revise certain
provisions of the Contract as hereinafter set forth.
     NOW, THEREFORE, for and in consideration of the foregoing and for
additional consideration, the adequacy and receipt of which is hereby
acknowledged, the parties agree as follows:
     1. The above recitals are hereby incorporated by reference.
     2. Paragraph 2 of the Contract shall be amended to reflect that the
Purchase Price shall be allocated as follows: The Purchase Price of the
Milwaukee Property shall be $12,350,000.00 and the Purchase Price for the Damen
Property shall be $6,000,000.00.
     3. Except as modified herein, the remaining terms and conditions of the
Contract, as amended, shall remain unmodified and in full force and effect.
     4. This Amendment may be executed in counterparts and by facsimile capable
of issuing a confirming receipt. Each such counterpart and facsimile when taken
together shall be considered the entire Amendment to the Contact.
     5. Each individual executing this Amendment represents and warrants to the
others that he or she is duly authorized to execute and deliver this Amendment
on behalf of the party for whom he or she is executing and that such execution
is binding upon such party.
     6. In the event of any conflict between this Amendment and the Contract,
this Amendment shall govern and control. Capitalized terms not otherwise defined
herein are given the definitions ascribed to them in the Contract.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year above written.

                 
SELLER:
  PURCHASER:    
 
                MIDWEST BANK AND TRUST COMPANY, an
Illinois banking corporation   NMD INVESTMENTS LLC, an Illinois
limited liability company    
 
               
By:
  /s/ Bruno P. Costa
 
  By:   /s/ Terry H. Upton
 
   
Name:
  Bruno P. Costa
 
  Name:   Terry H. Upton
 
   
Title:
  Executive Vice President
 
  Title:   Member
 
   

 